t c memo united_states tax_court kenneth pitner petitioner v commissioner of internal revenue respondent docket no 30026-14l filed date terri ann merriam for petitioner connor j moran for respondent memorandum opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date the notice_of_determination sustained a notice_of_federal_tax_lien nftl filed regarding petitioner’s unpaid income_tax liabilities for tax years and the issue for consideration is whether the settlement officer abused her discretion in rejecting petitioner’s proposed installment_agreement in the notice_of_determination unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar background this case was submitted fully stipulated under rule the stipulated facts are incorporated in our findings by this reference petitioner resided in california when he timely filed his petition on date respondent filed an nftl against petitioner at the time of the filing of the nftl petitioner’s assessed income_tax liabilities for tax years and were dollar_figure dollar_figure dollar_figure and dollar_figure respectively also on date respondent issued to petitioner a notice of 1two other issues were addressed in the notice_of_determination and in the parties’ briefs the first was whether the filing of the nftl was proper petitioner concedes that it was the second was whether credits of dollar_figure and dollar_figure should be returned to petitioner’s account for tax_year and applied to petitioner’s liabilities respondent in the notice_of_determination did agree to return these credits to petitioner’s account federal_tax_lien filing and your right to a hearing with regard to petitioner’s income_tax liabilities on date petitioner filed a form request for a collection_due_process or equivalent_hearing cdp request in the cdp request petitioner requested an installment_agreement as a collection alternative in a letter attached to the cdp request petitioner also stated that pending changes in his financial circumstances required reconsideration of the nftl filing on date the settlement officer assigned to petitioner’s case sent petitioner a letter scheduling a telephone cdp hearing for date the letter also requested that petitioner provide a completed form 433-a collection information statement for wage earners and self-employed individuals on date petitioner provided the settlement officer with a completed form 433-a and a letter of explanation accompanied by other supporting documents on the form 433-a petitioner stated the following as monthly income and expenses income wages pension and social_security amount dollar_figure expense food clothing and misc housing and utilities vehicle ownership vehicle operating health insurance out-of-pocket healthcare life_insurance delinquent state or local_taxes other total expense amount dollar_figure big_number big_number big_number big_number the form 433-a showed petitioner’s net discretionary income as dollar_figure petitioner stated in the letter of explanation that his wife plans to retire sometime next year and that therefore he believed his total income should be calculated at the current rate for one year dollar_figure and then reduced to dollar_figure for the dollar_figure number equals petitioner’s total income shown on the form 433-a minus the wage income shown on that form dollar_figure which was attributable to petitioner’s wife’s employment petitioner’s wife retired on date regarding expenses reported on the form 433-a petitioner’s letter of explanation stated that for housing and utilities expenses the national guidelines for two people are dollar_figure per month and petitioner and petitioner’s wife have used the higher amount due to necessary repairs the letter stated in connection with healthcare costs that petitioner was in poor health and that additional expenses would arise in the future as petitioner’s medical conditions progressed petitioner requested on the form 433-a allowable expenses of dollar_figure per month for health insurance as well as dollar_figure per month for unreimbursed medical_expenses the letter explained the irs national guidelines amount for two people at the taxpayer’s age for unreimbursed medical_expenses is dollar_figure each we have claimed the out of pocket standard of dollar_figure per month for petitioner and petitioner’s wife in supporting documents attached to the form 433-a petitioner substantiated unreimbursed medical_expenses of dollar_figure per month for the latest 12-month_period for him and his wife 2the internal_revenue_service irs guidelines for provided a local standard of dollar_figure per month for housing and utilities expenses for a family of two in solano county california petitioner’s county of residence allowable living expense housing and utilities standards - effective https web archive org web http www irs gov pub irs-utl all_s tates_housing_standards pdf last visited date from the context of petitioner’s letter we can see that the dollar_figure referenced in this sentence was an error the dollar_figure was in fact the higher amount reported by petitioner on the form 433-a expense chart at the conclusion of the letter of explanation petitioner proposed an installment_agreement for one year where petitioner’s wife pays over the agreed upon net discretionary income amount after one year a new financial statement would be provided reflecting petitioner’s wife’s retirement and a final collection alternative agreed upon on date the settlement officer held a telephone cdp hearing with petitioner’s counsel during the hearing petitioner’s counsel reiterated that petitioner’s health was not good and that petitioner’s wife might retire soon but confirmed that petitioner’s wife was still working petitioner’s counsel stated that petitioner had proposed an installment_agreement of dollar_figure per month for one year after one year petitioner would provide an updated form 433-a to respondent reflecting the expected financial changes including that petitioner’s wife might retire on date respondent issued the notice_of_determination in which respondent determined that petitioner’s proposed installment_agreement was not acceptable under the heading issue s raised by the taxpayer respondent summarized the pending financial changes raised by petitioner’s counsel during the telephone hearing but concluded that the present financial information provided by the taxpayer and his spouse showed petitioner had a present ability to make installment payments above those offered in his proposal because petitioner’s own figures showed petitioner’s net discretionary income to be dollar_figure per month the notice_of_determination stated that petitioner’s proposal to pay dollar_figure per month did not meet acceptance criteria as per internal_revenue_manual irm discussion sec_6320 requires the secretary to provide written notice to a taxpayer when the secretary has filed an nftl against the taxpayer’s property and property rights see sec_6321 sec_6323 the secretary must also notify the taxpayer of his right to a cdp hearing before the internal_revenue_service appeals_office sec_6320 if the taxpayer requests a cdp hearing he may raise at the hearing any relevant issues relating to the unpaid tax or the nftl filing including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6320 sec_6330 the taxpayer can raise challenges to the underlying tax_liability giving rise to the lien only if he did not receive a statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 following the cdp hearing the appeals_office shall make a determination taking into account all issues properly raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 where the validity of the underlying tax_liability is properly at issue this court reviews the liability determination de novo 114_tc_604 the court reviews administrative determinations made by the appeals_office regarding nonliability issues for abuse_of_discretion 114_tc_176 petitioner does not challenge the underlying liabilities and therefore the standard of review is abuse_of_discretion in determining whether there has been an abuse_of_discretion we consider whether the determination by the appeals_office was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 the court does not conduct an independent review and substitute its judgment for that of the settlement officer murphy v commis- sioner t c pincite if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at petitioner does not dispute that the settlement officer acted properly in sustaining the nftl filing the settlement officer’s determination shows she properly determined to sustain the nftl filing on the basis of the factors specified by sec_6330 petitioner contends that it was an abuse_of_discretion for the settlement officer not to accept his proposed collection alternative of an installment_agreement to pay dollar_figure per month sec_6159 authorizes the commissioner to enter into installment agreements with taxpayers to satisfy their liabilities if the commissioner determines that such agreements will facilitate the collection of the liabilities the internal_revenue_manual irm and sec_301_6159-1 sec_301_6320-1 and sec_301_6330-1 proced admin regs establish the irs procedures for determining whether an installment_agreement will effectively facilitate the collection of a liability the commissioner may subsequently alter modify or terminate an installment_agreement if the commissioner determines that the financial conditions of the taxpayer have significantly changed since the time the agreement was reached sec_6159 the irm states generally that installment agreements should reflect taxpayers’ ability to pay irm pt date to that end a settlement officer is instructed to analyze a taxpayer’s income and allowable expenses to determine the amount of disposable income the taxpayer has available to apply to the tax_liability id the settlement officer may also analyze other assets of the taxpayer that may be available to offset the balance due id generally we have held it is not an abuse_of_discretion for purposes of sec_6320 or sec_6330 when an appeals_office employee relies on guidelines published in the irm to evaluate a proposed installment_agreement see eg etkin v commissioner tcmemo_2005_245 schulman v commissioner tcmemo_2002_129 thus a settlement officer may without abusing her discretion employ the local and national standards provided by the irm in calculating a taxpayer’s total allowable expenses see aldridge v commissioner tcmemo_2009_276 a settlement officer may deviate from local and national standards when the taxpayer demonstrates with reasonable substantiation that he would not have adequate means to provide for his basic living_expenses see marascalco v commissioner tcmemo_2010_130 aff’d 420_fedappx_423 5th cir petitioner contends that the settlement officer did not follow irm guidelines in that she failed to consider certain factors such as petitioner’s advanced age and health problems see irm pt specifically petitioner contends the settlement officer’s rejection of his proposed installment_agreement was an abuse_of_discretion because the settlement officer failed to consider petitioner’s needed home repairs his age and health and the probability of his spouse’s retirement we conclude that the record establishes that the settlement officer adequately considered these issues in the process of making her determination the local standard for housing and utilities expenses for a family of two in petitioner’s county of residence during was dollar_figure per month in calculating petitioner’s allowable monthly expenses the settlement officer used a higher figure that petitioner had provided of dollar_figure per month for housing and utilities the settlement officer accepted without argument petitioner’s deviation from the local standard on the basis of petitioner’s representation that the extra money was needed to make repairs to his home the settlement officer accepted the higher monthly expense amount even though it had been implied previously that petitioner’s wife planned to use cash from a separate savings account to help pay for those same repairs petitioner’s account transcript shows that the settlement officer made a note following the cdp hearing regarding petitioner’s poor health petitioner proposed as part of his allowable expenses on his form 433-a dollar_figure per month for unreimbursed healthcare expenses the settlement officer accepted that amount for calculating petitioner’s monthly expenses and ability to pay we conclude that it was not arbitrary capricious or without sound basis in fact for the settlement officer to accept and employ the expense figures that petitioner himself had provided in evaluating the proposed installment_agreement even in consideration of petitioner’s wife’s pending retirement we do not find the settlement officer abused her discretion by refusing to accept an installment_payment amount significantly below the amount petitioner was capable of paying respondent’s notice_of_determination did acknowledge the concern petitioner raised about pending financial changes but concluded that the proposed amount of dollar_figure was unacceptable on the basis of petitioner’s present financial information emphasis added the settlement officer did not act arbitrarily by basing her determination on present circumstances rather than uncertain future circumstances sec_6159 provides for the cancellation of an existing installment_agreement in the case that a taxpayer’s financial conditions significantly change in the original letter of explanation attached to his form 433-a petitioner proposed an installment_agreement based on the agreed upon net discretionary income amount for one year after which a new financial statement would be provided and a final collection alternative agreed upon petitioner contemplated an installment_agreement based on his ability to pay which could potentially be later restructured at such time as his ability to pay changed in calculating petitioner’s ability to pay the settlement officer used all expense numbers provided by petitioner on the form 433-a and found that the excess of petitioner’s monthly income over his expenses was dollar_figure petitioner’s proposed monthly installment amount of dollar_figure was therefore dollar_figure less than his demonstrated ability to pay the amount which the irm guidelines suggest is the minimum a settlement officer should accept in arriving at an installment_agreement with a taxpayer see lites v commissioner tcmemo_2005_206 the settlement officer did not abuse her discretion by rejecting petitioner’s proposed installment_agreement any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
